Case: 09-70019        Document: 00511145170        Page: 1   Date Filed: 06/17/2010




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                   FILED
                                                                            June 17, 2010

                                             No. 09-70019                   Lyle W. Cayce
                                                                                 Clerk

QUINTIN PHILLIPPE JONES,

                 Petitioner - Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                 Respondent - Appellee




                       Appeal from the United States District Court
                            for the Northern District of Texas
                                     No. 4:05-CV-638


Before HIGGINBOTHAM, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        This appeal concerns the application of equitable tolling under the
Antiterrorism and Effective Death Penalty Act.1 Jones contends that his failure
to timely file a federal habeas petition should be excused as his attorney’s
conduct was so deficient as to amount to an extraordinary circumstance

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
        1
            See 28 U.S.C. § 2244(d)(1)(A).
   Case: 09-70019        Document: 00511145170        Page: 2      Date Filed: 06/17/2010



                                       No. 09-70019

warranting tolling. The district court dismissed his petition, finding that under
this court’s jurisprudence, Jones was not entitled to tolling and that therefore
his petition was time-barred. The Supreme Court recently spoke to the issues
raised in this case in its opinion in Holland v. Florida.2 In order to permit the
district court first consideration of Jones’s petition in light of the Court’s holding
in Holland, we VACATE and REMAND.




      2
          Holland v. Florida, No. 09-5326 (U.S., June 14, 2010).

                                              2